By the Court.
This is a claim under the workmen’s compensation act for compensation for services rendered by a physician in treating an employee for injuries received by him arising out of and in the course of his employment. The facts disclosed by •the record are that arrangements had been made with a hospital to furnish to employees of the insured, injured in the course of their work, necessary medical and surgical treatment, and that notices to this effect were posted conspicuously in different places *259in the manufactory of the insured employer. The employee in the case at bar immediately upon being injured was urged to go to the designated hospital. He replied that he "did not want to bother,” but finally consulted a physician of his own selection not connected with the hospital. That physician contended before the single member of the Industrial Accident Board who heard the evidence that the notices posted were insufficient in not stating that the injured employee "must” go to the hospital. That contention is not sound. A notice of that tenor would not be true. The statute imposes an obligation upon the insurer to furnish reasonable medical attendance. It does not make it imperative upon the employee to accept such attendance. He is at liberty under the act, if he prefers to do so, to secure at his own expense medical attendance of his own selection.
The notices posted in the manufactory of the employer were amply sufficient. They gave the name and location of the hospital where both “medical and hospital attendance” were furnished for injured employees. The decision of the Industrial Accident Board to the effect that the insurer was not liable to the physician selected by the employee was plainly right. The insurer had done all that the act required of it in providing reasonable medical attendance. Panasuk’s Case, 217 Mass. 589. Pecott’s Case, 223 Mass. 546.

Decree affirmed.